DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Patent Application Publication No. 2019/0082118 A1).
5.	Regarding Claim 1, Wang discloses A method, (Abstract reciting “Systems, methods, apparatuses and non-transitory, computer-readable storage mediums are disclosed for generating AR self-portraits or "AR selfies."…”) comprising: 	receiving, using a processor, (paragraph [0081] reciting “FIG. 11 illustrates a device architecture for implementing the features and process described in reference to one or more data processors, video processors, co-processors, image processors and/or other processors 1104, and peripherals interface 1106. Memory interface 1102, one or more processors 1104 and/or peripherals interface 1106 can be separate components or can be integrated in one or more integrated circuits. The various components in architecture 1100 can be coupled by one or more communication buses or signal lines.”) image data and depth data; (paragraph [0025] reciting “… In a preprocessing stage, a coarse matte is generated from depth data=provided by a depth sensor and then refined using video data (e.g., RGB video data). In an embodiment, the depth sensor is an infrared (IR) depth sensor embedded in the mobile device. …”  So the matte corresponds to image and depth data that is captured through sensors of the camera.)	selecting, using the processor, an augmented reality content generator (paragraph [0006] reciting “… obtaining, by the one or more processors and using the camera transform, a virtual background content from the virtual environment; …”) corresponding to a three-dimensional (3D) effect; (paragraph [0038] reciting “In an embodiment, the location of the virtual camera, in addition to its orientation, can be changed in the virtual environment. For example, the location of the virtual camera can be changed by physically moving the mobile device or by using an GUI affordance (a virtual navigation button). In the former, location data (e.g., GNSS data) and/or inertial sensor data (e.g., accelerometer data) can be used to determine the position of the virtual camera in the virtual environment. In an embodiment, the virtual environment can be 3D video, 3D 360⁰ video or 3D computer-generated imagery (CGI) that can respond to a user's actions.”;
paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360⁰ video source 413 can be used to generate virtual background content 415. In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters. …”  	The 3D effect corresponds to 3D CGI background or 3D image source 412 that are displayed as virtual background.)	applying, using the processor, the 3D effect to the image data and the depth data based at least in part on the selected augmented reality content generator; (see FIG. 4; paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360.degree. video source 413 can be used to generate virtual background content 415. In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters. These media sources can each be processed by motion source module 412, which selects the appropriate source depending the virtual environment selected by the user. Motion compositing module 406 generates composite video from foreground video 404, foreground alpha matte 410 and virtual background content 415, as described in reference to FIG. 5. Motion effect 407 (e.g., a blurring effect) can be optionally applied to the composite video output by motion compositing module 406 to generate the final AR selfie 408.”  	The processor using composite module generates the AR selfie with the 3D background merged into the matte with color and depth.)	and generating, using a processor, a message including information related to the applied 3D effect, the image data, and the depth data. (paragraph [0073] reciting “… The recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks.”
AR selfie is a message that includes information related the RGB-Depth matte 
with 3D virtual background.) 
6.	Regarding Claim 11, Wang discloses A system (Abstract reciting “Systems, methods, apparatuses and non-transitory, computer-readable storage mediums are disclosed for generating AR self-portraits or "AR selfies." …”) comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: (paragraph [0095] reciting “Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors or cores, of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memories for storing instructions and data. …”)	receiving, using a processor, (paragraph [0081] reciting “FIG. 11 illustrates a device architecture for implementing the features and process described in reference to FIGS. 1-10, according to an embodiment. Architecture 1100 can include memory interface 1102, one or more data processors, video processors, co-processors, image processors and/or other processors 1104, and peripherals interface 1106. Memory  image data and depth data; (paragraph [0025] reciting “… In a preprocessing stage, a coarse matte is generated from depth data=provided by a depth sensor and then refined using video data (e.g., RGB video data). In an embodiment, the depth sensor is an infrared (IR) depth sensor embedded in the mobile device. …”  So the matte corresponds to image and depth data that is captured through sensors of the camera.)	selecting, using the processor, an augmented reality content generator (paragraph [0006] reciting “… obtaining, by the one or more processors and using the camera transform, a virtual background content from the virtual environment; …”) corresponding to a three-dimensional (3D) effect; (paragraph [0038] reciting “In an embodiment, the location of the virtual camera, in addition to its orientation, can be changed in the virtual environment. For example, the location of the virtual camera can be changed by physically moving the mobile device or by using an GUI affordance (a virtual navigation button). In the former, location data (e.g., GNSS data) and/or inertial sensor data (e.g., accelerometer data) can be used to determine the position of the virtual camera in the virtual environment. In an embodiment, the virtual environment can be 3D video, 3D 360⁰ video or 3D computer-generated imagery (CGI) that can respond to a user's actions.”;
paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360⁰ video source 413 can be used to 	applying, using the processor, the 3D effect to the image data and the depth data based at least in part on the selected augmented reality content generator; (see FIG. 4; paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360.degree. video source 413 can be used to generate virtual background content 415. In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters. These media sources can each be processed by motion source module 412, which selects the appropriate source depending the virtual environment selected by the user. Motion compositing module 406 generates composite video from foreground video 404, foreground alpha matte 410 and virtual background content 415, as described in reference to FIG. 5. Motion effect 407 (e.g., a blurring effect) can be optionally applied to the composite video output by motion compositing module 406 to generate the final AR selfie 408.”  	The processor using composite module generates the AR selfie with the 3D background merged into the matte with color and depth.)	and generating, using a processor, a message including information related to the applied 3D effect, the image data, and the depth data. (paragraph [0073] reciting “… The recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks.”

with 3D virtual background.) 
7.	Regarding Claim 20, Wang discloses A non-transitory computer-readable medium (Abstract reciting “Systems, methods, apparatuses and non-transitory, computer-readable storage mediums are disclosed for generating AR self-portraits or "AR selfies." …”) comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: (paragraph [0095] reciting “Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors or cores, of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memories for storing instructions and data. …”)	receiving, using a processor, (paragraph [0081] reciting “FIG. 11 illustrates a device architecture for implementing the features and process described in reference to FIGS. 1-10, according to an embodiment. Architecture 1100 can include memory interface 1102, one or more data processors, video processors, co-processors, image processors and/or other processors 1104, and peripherals interface 1106. Memory interface 1102, one or more processors 1104 and/or peripherals interface 1106 can be separate components or can be integrated in one or more integrated circuits. The various components in architecture 1100 can be coupled by one or more communication buses or signal lines.”) image data and depth data; (paragraph [0025] a coarse matte is generated from depth data=provided by a depth sensor and then refined using video data (e.g., RGB video data). In an embodiment, the depth sensor is an infrared (IR) depth sensor embedded in the mobile device. …”  So the matte corresponds to image and depth data that is captured through sensors of the camera.)	selecting, using the processor, an augmented reality content generator (paragraph [0006] reciting “… obtaining, by the one or more processors and using the camera transform, a virtual background content from the virtual environment; …”) corresponding to a three-dimensional (3D) effect; (paragraph [0038] reciting “In an embodiment, the location of the virtual camera, in addition to its orientation, can be changed in the virtual environment. For example, the location of the virtual camera can be changed by physically moving the mobile device or by using an GUI affordance (a virtual navigation button). In the former, location data (e.g., GNSS data) and/or inertial sensor data (e.g., accelerometer data) can be used to determine the position of the virtual camera in the virtual environment. In an embodiment, the virtual environment can be 3D video, 3D 360⁰ video or 3D computer-generated imagery (CGI) that can respond to a user's actions.”;
paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360⁰ video source 413 can be used to generate virtual background content 415. In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters. …”  	The 3D effect corresponds to 3D CGI background or 3D image source 412 that are displayed as virtual background.)	applying, using the processor, the 3D effect to the image data and the depth data based at least in part on the selected augmented reality content generator; (see FIG. 4; paragraph [0045] reciting “For virtual background processing, one or more of 2D image source 411, 3D image source 412 or 360.degree. video source 413 can be used to generate virtual background content 415. In an embodiment, a 3D image source can be a rendered 3D image scene with 3D characters. These media sources can each be processed by motion source module 412, which selects the appropriate source depending the virtual environment selected by the user. Motion compositing module 406 generates composite video from foreground video 404, foreground alpha matte 410 and virtual background content 415, as described in reference to FIG. 5. Motion effect 407 (e.g., a blurring effect) can be optionally applied to the composite video output by motion compositing module 406 to generate the final AR selfie 408.”  	The processor using composite module generates the AR selfie with the 3D background merged into the matte with color and depth.)	and generating, using a processor, a message including information related to the applied 3D effect, the image data, and the depth data. (paragraph [0073] reciting “… The recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks.”
AR selfie is a message that includes information related the RGB-Depth matte 
with 3D virtual background.) 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2, 9, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Jian Fan (U.S. Patent No. 9,438,769 B1), and further in view of Kanazawa et al. (U.S. Patent Application Publication No. 2020/0218961 A1).
The method of claim 1, wherein applying the 3D effect to the image data and the depth data comprises: 	generating a depth map using at least the received depth data; (paragraph [0064] reciting “FIG. 7C shows the results of the previous two stages of matte generation process 600. A depth map 602 is preprocessed into binary depth mattes 616a, 616b, where depth matte 616a was generated using only defined depth data and depth matte 616b was generated using both defined and undefined depth data. …”)	While not explicitly disclosed by Wang, Fan discloses generating a segmentation mask based at least on the received image data; (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto which the text and pictures are added, and generating a background is conceptually like lifting the foreground images off the blank page.”  	First mask is a segmentation mask based on image data such as RGB and depth data.)
	and performing background inpainting and blurring of the received image data using at least the segmentation mask to generate background inpainted image data. (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto which the text and pictures are added, and generating a background is conceptually like lifting the foreground images off the blank page.”  	Thus background image is inpainted (having foreground objects removed from the background regions.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with Fan so that the artifacts in the background can be removed.  This is obviously a beneficial modification as Wang discloses composing a virtual 3D background onto the image and inpainting the background of the RGB-D image allows for the 3D virtual background to be displayed more properly.  
and blurring (paragraph [0024] reciting “The refined semantic segmentation mask can then be used by the computing device to generate an image with a blurred effect, such as in a background of the image. For example, the image can be blurred in a background area of the image based on the refined semantic segmentation mask to generate a blurred background effect (e.g., a "bokeh" effect). As such, the computing device can generate a blurred background image using a single image and the image segmentation model according to example aspects of the present disclosure.”  Blurring is done through segmentation mask.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Fan with Kanazawa so that the background is blurred.  This is an obvious modification to Wang as Wang in paragraph [0048] already discloses using a blurring effect to hide artifacts resulting from the compositing process of the matte with the 3D virtual background.  Thus this is clearly an obviously beneficial modification to Wang.
13.	Regarding Claim 9, Wang further discloses The method of claim 1, further comprising: sending the message to a messaging server for storing the message, the message including a set of assets, the set of assets comprising a post-processed foreground image, a post-processed depth map, (paragraph [0045] reciting “… Motion compositing module 406 generates composite video from foreground video 404, foreground alpha matte 410 and virtual background content 415, as described in reference to FIG. 5. Motion effect 407 (e.g., a blurring effect) can be final AR selfie 408.”;
paragraph [0047] reciting “… An RGB-Depth matte ("RGB-D matte") includes contour information for the subject projected on a binary depth matte, which is used to combine the foreground image of the subject with the virtual background content.”	Finale AR selfie is a message that is stored and can be sent later.  This AR selfie has foreground image and a depth map that has been processed to have a virtual background into a RGB-D matte.) 
	Fan further discloses and a background inpainted image. (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto which the text and pictures are added, and generating a background is conceptually like lifting the foreground images off the blank page.”  	Thus background image is inpainted (having foreground objects removed from the background regions.)The method of claim 9, further comprising: receiving a command to initiate sharing of the stored message to at least one receiving device; and sending the stored message at least one receiving device. (paragraph [0008] reciting “… The disclosed implementations therefore provide an interactive and entertaining process for capturing selfie images that can be shared with friends and family through social networks.”;
paragraph [0073] reciting “… The recorded AR selfie video can be played back from storage through the viewport and also shared with others on, for example, on social networks.”
Social networks are hosted on servers that receives the AR Selfie when the user decides to upload and share these AR selfies with other across the social network.)15.	Regarding Claim 12, Wang discloses The system of claim 11, wherein applying the 3D effect to the image data and the depth data comprises: generating a depth map using at least the received depth data; (paragraph [0064] reciting “FIG. 7C shows the results of the previous two stages of matte generation process 600. A depth map 602 is preprocessed into binary depth mattes 616a, 616b, where depth matte 616a was generated using only defined depth data and depth matte 616b was generated using both defined and undefined depth data. …”)
	While not explicitly disclosed by Wang, Fan discloses generating a segmentation mask based at least on the received image data; (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto which the text and pictures are added, and generating a background is conceptually like lifting the foreground images off the blank page.”  	First mask is a segmentation mask based on image data such as RGB and depth data.)
	and performing background inpainting and blurring of the received image data using at least the segmentation mask to generate background inpainted image data. (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto 
	While not explicitly disclosed by Wang and Fan, Kanazawa discloses and blurring (paragraph [0024] reciting “The refined semantic segmentation mask can then be used by the computing device to generate an image with a blurred effect, such as in a background of the image. For example, the image can be blurred in a background area of the image based on the refined semantic segmentation mask to generate a blurred background effect (e.g., a "bokeh" effect). As such, the computing device can generate a blurred background image using a single image and the image segmentation model according to example aspects of the present disclosure.”  Blurring is done through segmentation mask.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Fan with Kanazawa so that the background is blurred.  This is an obvious modification to Wang as Wang in paragraph [0048] already discloses using a blurring effect to hide artifacts resulting from 
16.	Regarding Claim 19, Wang further discloses The system of claim 11, wherein the operations further comprise: sending the message to a messaging server for storing the message, the message including a set of assets, the set of assets comprising a post-processed foreground image, a post-processed depth map, (paragraph [0045] reciting “… Motion compositing module 406 generates composite video from foreground video 404, foreground alpha matte 410 and virtual background content 415, as described in reference to FIG. 5. Motion effect 407 (e.g., a blurring effect) can be optionally applied to the composite video output by motion compositing module 406 to generate the final AR selfie 408.”;
paragraph [0047] reciting “… An RGB-Depth matte ("RGB-D matte") includes contour information for the subject projected on a binary depth matte, which is used to combine the foreground image of the subject with the virtual background content.”	Finale AR selfie is a message that is stored and can be sent later.  This AR selfie has foreground image and a depth map that has been processed to have a virtual background into a RGB-D matte.) 
	Fan further discloses and a background inpainted image. (col. 3, lines 31-47 reciting “Considering one method of enhancing a digital image having a smooth-boundaried foreground object, and with reference to FIG. 1, a method 100 begins, at 102, by processing the image via, inter alia, gradient-based background segmentation to generate a first mask (also referred to as a "background mask"). The first mask is then used to generate a first background of the image. A "background" (also referred to as a "background image") is a representation of an image in which regions identified as non-background regions (i.e. those representing foreground object(s) are filled in ("inpainted") based on the background regions. Doing so has the effect of removing the foreground object(s) from the background image Conceptually, the background image is the blank page of a document or book onto which the text and pictures are added, and generating a background is conceptually like lifting the foreground images off the blank page.”  	Thus background image is inpainted (having foreground objects removed from the background regions.)17.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Fan, in view of Kanazawa, and further in view of Shimizu et al. (U.S. Patent Application Publication No. 2015/0249839 A1).
18.	Regarding Claim 3, while the combination of Wang, Fan, and Kanazawa does not explicitly disclose, Shimizu discloses The method of claim 2, further comprising: generating a packed depth map based at least in part on the depth map. (paragraph [0072] reciting “The depth map converting unit 106 generates a depth map of an object photographed in the encoding target picture using the reference camera depth map, wherein the generated depth map has lower resolution than the encoding target picture. That is, the generated depth map can be considered to be a depth map for a picture captured by a camera having low resolution in the same position and direction as the encoding target camera. …”  	The generated depth map is a packed depth map as it uses the camera depth map to generate a depth map with lower resolution than the image itself.)
19.	Regarding Claim 13, while the combination of Wang, Fan, and Kanazawa does not explicitly disclose, Shimizu discloses The system of claim 12, wherein the operations further comprise: generating a packed depth map based at least in part on the depth map. (paragraph [0072] reciting “The depth map converting unit 106 generates a depth map of an object photographed in the encoding target picture using the reference camera depth map, wherein the generated depth map has lower resolution than the encoding target picture. That is, the generated depth map can be considered to be a depth map for a picture captured by a camera having low resolution in the same position and direction as the encoding target camera. …”  	The generated depth map is a packed depth map as it uses the camera depth map to generate a depth map with lower resolution than the image itself.)	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, Fan, and Kanazawa with Shimizu so that the generated depth map is a packed depth map with lower resolution.  This is a beneficial modification as a depth map with lower resolution takes up less memory can be more efficiently processed to generated segmentation masks.
Allowable Subject Matter
20.	Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites the limitation wherein generating the packed depth map comprises: converting a single channel floating point texture to a raw depth map; and generating multiple channels based at least in part on the raw depth map which is not disclosed in any of the cited references. 22.	Claim 5 depends from claim 4.
23.	Claim 6 recites the limitation generating a depth inpainting mask based at least in part on the depth map; and performing inpainting of the depth map using the depth inpainting mask to generate an inpainted depth map which is not disclosed in any of the cited references.24.	Claim 7 depends from claim 6.
25.	Claim 8 recites the limitation generating a depth normal map based at least in part on the depth map; and providing a post-process foreground image by applying, using the depth normal map, the 3D effect to a foreground region of the image data which is not disclosed in any of the cited references. 
26.	Claim 14 recites the limitation wherein generating the packed depth map comprises: converting a single channel floating point texture to a raw depth map; and generating multiple channels based at least in part on the raw depth map which is not disclosed in any of the cited references. 
wherein the operations further comprise: generating a depth inpainting mask based at least in part on the depth map; and performing inpainting of the depth map using the depth inpainting mask to generate an inpainted depth map which is not disclosed in any of the cited references.29.	Claim 17 depends from claim 16. 30.	Claim 18 recites the limitation wherein the operations further comprise: generating a depth normal map based at least in part on the depth map; and providing a post-process foreground image by applying, using the depth normal map, the 3D effect to a foreground region of the image data which is not disclosed in any of the cited references.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611